Citation Nr: 0943373	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veterans Affairs (VA), except for health care benefits 
authorized by Chapter 17, Title 38, United States Code.  



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel







INTRODUCTION

The appellant served in the United States Marine Corps from 
September 2, 1969 to April 2, 1971 when he was discharged 
under other honorable conditions.  

In a June 1971 VA Administrative Decision, the RO determined 
that the appellant separation from service had been due to 
his own willful and persistent misconduct and adjudged the 
discharge to be under dishonorable conditions and, as such, 
be a bar to receipt of VA benefits.  Later, it was determined 
that it was not a bar as to 38 U.S.C. Chapter 17 healthcare 
eligibility for service-connected disabilities.  

The Board remanded the case to the RO in October 2008 for 
further development of the record.  

A review of the record shows that, during the course of the 
appeal, the appellant requested a hearing before the Board, 
which was not held because he was incarcerated.  By way of a 
May 2007 letter, the appellant, in essence, cancelled the 
hearing request.  

The appellant also submitted additional evidence in September 
2009, which consists of a written statement and duplicative 
service treatment records.  The Board has considered this 
evidence in its decision.  

In February 2006, the appellant filed a claim of service 
connection for posttraumatic stress disorder (PTSD), 
degenerative joint disease (DJD) and emphysema/lung nodules 
calcification (lung condition).  

Thus, the issues involve whether the appellant is entitled to 
service connection for these conditions for purposes of VA 
healthcare eligibility under 38 U.S.C.A. Chapter 17.  He also 
filed a claim for special monthly pension.  These matters are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The appellant served between September 2, 1969 to April 
2, 1971 and received an other than honorable discharge by 
reason of unfitness due to frequent involvement with military 
and civilian authorities.  

2.  The appellant is shown to have been convicted by summary 
court martial of unauthorized absences (AWOL) of 23 days and 
2 days and was sentenced to confinement at hard labor in 
April 1970; he was AWOL from May 23 to June 29, 1970 (when he 
was apprehended and charged by civilian authorities with auto 
theft, reckless driving and fleeing to avoid arrest), from 
August 14 to 21, 1970 and from September 25, 1970 to January 
11, 1971 (when he was convicted and incarcerated for four 
months on civilian charges) and in February 1971 (when he was 
apprehended by civilian authorities and found guilty of 
carrying a concealed weapon and tampering with a motor 
vehicle and bound over for trial on a charge of possession of 
a hypodermic syringe).  He was discharged from service due to 
his own willful and persistent misconduct, not otherwise 
shown to be honest, faithful and meritorious.  

3.  The appellant is not shown to have been insane at the 
time of his willful and persistent misconduct in service.  



CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and constitutes a bar to his receipt of VA 
benefits other than eligibility for certain health care.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Because this case involves the legal question regarding 
whether the Appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is not applicable to this appeal.  

However, in November 2008, the RO via letter, informed the 
Appellant of the criteria that must be met before he could be 
eligible to apply for VA benefits.  

The Appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the Appellant's service records, and lay 
statements.  VA has also afforded him an opportunity to 
present testimony in support of his claim.  The Appellant has 
not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  


II.  Legal and Factual Analysis 

The Appellant contends that his frequent periods of being 
AWOL and the other offenses committed during service were due 
to the influence of an acquired psychiatric disorder.  (See 
April 2007 Form 9 and November 2008 Written Statement).  He 
has not specifically contended that he was insane, although 
his testimony implies that he was mentally incompetent and 
this was the reason for his actions.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a).  

A discharge because of an offense involving moral turpitude, 
which includes, generally, conviction of a felony or a 
discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.312(d)(3), (4).  

A discharge based on willful and persistent misconduct 
includes a discharge under other than honorable conditions if 
that discharge was given for more than a minor offense.  See 
38 C.F.R. § 3.124(d).  A discharge or release from service 
under dishonorable conditions is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing the discharge.  See 38 
C.F.R. § 3.12.  

The appellant's DD Form 214 indicates that he served in the 
United States Marine Corps between September 1969 to April 
1971.  He received a discharge under other than honorable 
conditions.  He had no other period of military service and 
is not shown eligible for an earlier discharge.  

A review of the record reveals a number of disciplinary and 
criminal problems during the appellant's period of service 
for which he was given an undesirable discharge.  The record 
shows that he was convicted by summary court martial for 
unauthorized absence for 22 days and 2 days and sentenced to 
incarceration at hard labor in April 1970 and subsequently 
went AWOL from May 23 to June 29, 1970, from August 14 to 21, 
1970 and from September 25, 1970 to January 11, 1971 and 
February 1, 1971 to February 19, 1971.  He was apprehended by 
civilian authorities and incarcerated for various criminal 
acts.   

The post-service records reflect that the appellant was 
diagnosed with PTSD and antisocial personality disorder.  
(See November 1984 Rutland Regional Medical Center 
Consultation Sheet).  

The appellant filed a claim for service connection for PTSD 
in February 2006.  

In an Administrative Decision dated in April 2006, the RO 
determined that the appellant received a discharge under 
dishonorable conditions due to his own willful and persistent 
misconduct.  

In various written statement, the appellant argued that he 
experienced psychiatric problems in service and noted that 
August 1969, December 1969, March 1970, April 1970 and March 
1971 service treatment records reflect that he had a 
psychological problem.  Specifically, he notes that a March 
1970 treatment record reflects that he requested a 
neuropsychological consultation.  

The appellant also asserts that an August 1969 record is 
indicative of confinement in a mental hospital prior to his 
enlistment and an April 1970 record shows that he was 
diagnosed with a "character disorder, passive aggressive 
personality type" 60 days after recruit training.  (See 
Supplement Evidence and Basis for Entitlement to Benefits 
dated in September 2009).  

The Board notes that a personality disorder, as described, is 
not considered a disease or injury within the meaning of the 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  

With regard to whether the appellant had a mental disorder 
prior to service, he checked a "yes" and a "no" on an 
induction questionnaire, with the "yes" being crossed off.  
(See August 1969 Service Treatment Record).  The existence of 
a condition prior to service reported by the veteran as 
medical history does not constitute a notation of such 
condition, but it will be considered together with all of the 
other evidence in question as to the commencement of the 
disease or disability.  The term "noted" denotes only such 
conditions that are recorded in examination reports.  38 
C.F.R. § 3.304(b)(1).  

There is no medical evidence of record that supports the 
appellant assertions that he was "insane" during service.  
Further, the appellant in his April 2007 VA Form 9, admitted 
to concocting "numerous outlandish stories" so that he 
would be perceived as "unfit for retention" in order to be 
discharged.  The appellant's recitation that he had an 
acquired psychiatric disorder prior to service is simply not 
credible when considered in conjunction with the record as a 
whole.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(VA cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

Further, the appellant's service personnel records are 
replete with evidence demonstrating his unfitness for service 
due to significantly disruptive behavior manifested by 
periods of AWOL and frequent involvement with military and 
civilian police authorities that could only be labeled as 
willful misconduct, as described above.  

Further, there is no evidence in the record that suggests 
that he was unable to tell right from wrong or was otherwise 
insane at any time in connection with his actions in service.  
There is clear evidence of significant and ongoing multiple 
substance abuse that, along with it other offenses, is 
considered the product of the appellant's own willful and 
persistent misconduct.  

In fact, the appellant requested a psychological care in 
March 1970 and devised a plan to be discharged, as indicated 
on his VA Form 9.  Given that there is no competent medical 
evidence of record to show that the appellant was "insane" 
at the time of his misconduct, the Board must conclude that 
the appellant's service was terminated under conditions that 
were dishonorable.  

Further, the Board finds that the appellant's actions cannot 
reasonably be described as either isolated or infrequent.  As 
such, it is found that the Appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  

As such, the Board finds in this case that the appellant's 
misconduct is the type of offenses that would interfere with 
his military duties, and indeed preclude his performance.  
Therefore, this offense cannot constitute a minor offense.  
Id.; see also Cropper v. Brown, 6 Vet. App. 450, 452-453 
(1994).

Overall, the preponderance of the evidence is against the 
appellant's claim.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant case.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  



ORDER

As the appellant's discharge constitutes a bar for his 
receipt of VA benefits other than eligibility to certain 
health care, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


